                     Case 5:21-cr-40081-HLT Document 14 Filed 09/16/21 Page 1 of 1


               CLERK’S COURTROOM MINUTE SHEET – CRIMINAL – MAGISTRATE JUDGE


UNITED STATES OF AMERICA,                                                            Case No: 21-40081-HLT
                                                                                     AUSA: Sara Walton
                         Plaintiff,                                                  Defendant: Richard Federico, AFPD
v.

GREGORY SEELEY,
                         Defendant.

 JUDGE:                           Judge Angel D. Mitchell       DATE:                            September 16, 2021
 DEPUTY CLERK:                    Heather Tildes                TAPE/REPORTER:                   FTR Network @ 1:36 pm
 INTERPRETER:                     _________________             PROBATION:                       Christina Stapp

                                                     PROCEEDINGS

 ☐ Initial Appearance                   ☐ Initial Revocation Hearing                ☐ Bond Hearing
 ☐ Detention Hearing                    ☐ Initial Rule 5(c)(3)                      ☐ Bond Revocation Hearing
 ☐ Arraignment                          ☐ Preliminary Hearing                       ☒ Status Conference – 36 min.
 ☐ Discovery Conference                 ☐ Pretrial Conference                       ☐ In-Court Hearing

 ☒ Defendant sworn                       ☐ Examined re: financial status            ☐ Counsel appointed

 ☐ Charges and penalties explained to defendant                                     ☐ Advised of Due Process Protections Act
 ☐ Constitutional Rights Explained     ☐ Felony                                     ☐ Misdemeanor
 ☐ Declines to Waive Indictment        ☐ Will be presented to next Grand Jury
 ☐ Signed Waiver of Indictment         ☐ Information filed
 ☐ Advised of Rights Under Rule _______                                             ☐ Signed Consent to Transfer ______


 ☐ Waived Reading             ☐ Read to Defendant:          ☐ Indictment       ☐ Information        ☐ Complaint
 ☐ Number of Counts:          ☐ Guilty                      ☐ Not Guilty

 ☐ Bond Revoked                         ☐ Bail Fixed at: $_____________
 ☐ Release Order executed               ☐ Continued on present conditions           ☐ Remanded to Custody




OTHER: Defendant appears in person and with Rich Federico. Defendant moves to conduct the hearing ex parte.
Government does not object. The court grants the defendant’s request and proceeds ex parte with the hearing and seals the
courtroom. The court terminates the federal public defender’s representation of the defendant. The termination is effective
upon the earlier of (1) seven calendar days from today or (2) defendant Seeley’s retained counsel filing an entry of appearance
of substitute counsel. Formal Order to follow.


EXHIBIT LIST:
     Ex #             Description                 ID        OFF.     Adm.      Witness
     200, 201, 202    Sealed Exhibits             Def.      Def.     Def.      N/A

☒ Exhibits returned to Defendant
